                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

MIGUEL OYOLA,

               Plaintiff,

v.                                                  Case No: 2:18-cv-689-FtM-38MRM

BRENDA R. RIGDOW and
RUSSELL RIGDOW,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is pro se Plaintiff’s pleading titled “Motion for Standard of Review

and U.S.D.C. to Merge Supreme Court of Florida Open of New Case - Criminal Case and

Investigation of Case No. SC ____ and Attached Additional List of Witnesses as an [sic]

Supplement/ SC- Document” (Doc. 4) filed February 6, 2019.             The Court liberally

construes the pleading as a motion. To the extent discernable, Plaintiff requests the Court

to merge his action sub judice with an unidentified case Plaintiff allegedly has pending in

the Florida Supreme Court.

       On October 18, 2018, the Court dismissed this action which Plaintiff had initiated

by filing a motion requesting the Court to open and undertake an investigation into alleged



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
drug trafficking and money laundering. (See Doc. 2) Judgment was entered the same

day (Doc. 3). As of the date of this Order, Plaintiff has not appealed the Court’s October

18, 2018 Order and the time for doing so has expired. Fed. R. App. P. 4(a)(1)(A). The

Court finds no procedural or statutory basis to “merge” this closed federal action with a

state case presumably filed by Plaintiff.

       Accordingly, it is now

       ORDERED:

       The pleading (Doc. 4) construed as a motion is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 21st day of February 2019.




SA: FTMP-1
Copies: All Parties of Record




                                            2
